Citation Nr: 0610741	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for a ruptured posterior 
capsule, right eye.  


REPRESENTATION

Appellant represented by:	Ray T. Price, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
April 1947 and from August 1950 to October 1951.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2003 rating decision by 
the Jackson, Mississippi Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for a compensable evaluation of a service-
connected ruptured posterior capsule, right eye.  


FINDING OF FACT

Vision in the right eye is no-light perception,  and vision 
in the left eye, with best-corrected vision is 20/25.  

CONCLUSION OF LAW

The requirements for a 40 percent evaluation for anatomical 
loss of one eye have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.84a, Diagnostic Code 
("DC") 6066 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that contrary to the RO's finding, the 
veteran's claim of entitlement to an increased evaluation for 
ruptured posterior capsule, right eye, currently evaluated as 
noncompensable is warranted.  Having considered the veteran's 
contention in light of the record and the applicable law, the 
Board will grant the benefit sought under the "benefit-of-
the-doubt" rule, which provides that where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant is to prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The veteran was first diagnosed with surgical aphakia 
(absence of the lens of the eye) in 1983.  In January 1995, 
he underwent an operation to implant a lens in his right eye 
at the Jackson, Mississippi VAMC.  As a result of the January 
1995 VA surgical treatment, the right eye was damaged and the 
cornea began swelling.  A July 1996 rating decision granted 
the veteran entitlement to compensation pursuant to 38 U.S.C. 
§ 1151 for a ruptured posterior capsule in the right eye 
because the disability resulted from VA hospitalization, 
medical or surgical treatment.  The condition was evaluated 
as 0 percent disabling from May 31, 1996.  

Subsequently, the veteran was told he would need a corneal 
transplant to prevent blindness.  He underwent the corneal 
transplant surgery with a private physician, Dr. M. at 
Baptist Hospital.  Following the corneal transplant, however, 
the veteran's glaucoma returned and he was told he needed a 
capsulectomy to reduce the growing pressure.  This surgery 
was performed at the Jackson VAMC.  

A March 2004 VA exam diagnosed the veteran as totally blind 
in his right eye with no hope of visual recovery with 
presumed end-stage glaucoma.  Vision in the right eye was 
noted to be "no-light perception" and the examiner noted 
that the veteran was totally blind.  The diagnosis was status 
post corneal transplant with hazy graft, right eye, status 
pose cataract extraction with secondary anterior chamber 
intraocular lens implant, right eye, and status post 
trabeculectomy, right eye and chronic simple glaucoma, right 
eye.  With respect to the left eye, the veteran's best-
corrected vision was  20/25.  

Following a personal hearing in November 2004, a decision 
review officer ("DRO") ordered a medical opinion to 
determine the etiology of the veteran's loss of visual 
acuity.  In July 2005, a medical opinion was provided which 
states in whole:

"The complications which occurred following the 
patient's right eye secondary anterior chamber 
intraocular lens implant surgery are all known 
possible complications which, when they do occur 
and are of a severe nature, can result in 
blindness.  The patient, therefore, could still 
have gone blind in the right eye without any of the 
above named surgeries, due to the fact that he is a 
glaucoma patient.  However, there is no way to 
know, without resorting to speculation, what his 
clinical course in the right eye might have been 
had he never had any of the surgeries performed.  
All of the problems which occurred associated with 
the patient's secondary intraocular lens implant 
surgery in the right eye are known to be a 
possibility and cannot be totally avoided.  I 
believe this answers the questions."

VA medical examination report, dated July 18, 2005 (Italics 
added).  

There is no other competent medical evidence of record as to 
the central issue in this matter:  whether the veteran's 
original, January 1995 VA intraocular lens implant surgery 
resulted in the severity of the right eye vision loss now 
present.    See 38 C.F.R. § 3.159(a) ("Competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.).  

The italicized language in the July 2005 VA medical report is 
dispositive of the central issue.  It indicates that apart 
from any other surgeries conducted subsequent to the January 
1995 procedure, "all" of the problems occurring 
subsequently were known to be possible ramifications.  

The law provides that the benefit-of-the-doubt may not be 
based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The text 
of the 
July 2005 VA examination, however, does not indicate that 
speculation need be employed to find total right eye 
blindness was the result of the January 1995 VA procedure, 
instead it can only be interpreted as indicating that 
speculation would need to be employed to find that the 
present vision loss was not the ultimate result.  
Stated alternatively, without a resort to speculation, there 
is no competent medical evidence of record which indicates 
that the veteran's right eye loss of vision can be 
disassociated from the January 1995 VA procedure.  

The question is whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  Given 
the medical evidence already of record, it is doubtful that 
further medical examinations would assist the Board in this 
inquiry.  

It is well-settled law that VA may only deny a claim when the 
preponderance of the evidence is found to weigh against an 
award.  Here,  the July 2005 medical opinion provides an 
approximate balance of positive and negative evidence 
regarding the determination of whether the VAMC surgery 
ultimately caused the total loss of vision in the veteran's 
right eye and, therefore, the benefit of the doubt shall be 
given to the veteran and a 40 percent disability evaluation 
will be granted from July 10, 2003 pursuant to 38 C.F.R. 
4.84a, Diagnostic Code 6066 (2005).  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Although the veteran claims through his representative in a 
September 2004 statement that he has vision loss due to 
glaucoma causing a loss of visual field to approximately 60 
percent of normal and that coupled with the left eye vision 
of 20/40, the veteran's left eye is actually 20/50, there is 
no competent medical evidence of record supporting this 
conclusion.  Laypersons are not competent to provide evidence 
which requires medical knowledge, including diagnostic 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no competent medical evidence that the veteran's 
left eye (the other eye) is any worse than 20/40, as 
contemplated for a rating for higher than 40 percent for 
anatomical loss of one eye.

The rating code initially assigned to the veteran for 
evaluation of a ruptured posterior capsule, right eye, was 
6099-6011.  The pertinent regulations provide that such a 
code, ending in "99," should be used for an unlisted 
condition.  See 38 C.F.R. § 4.27 (2005).  Under 6011, a 
noncompensable evaluation is assigned unless there is 
bilateral or unilateral damage to the retina with irregular, 
duplicated, enlarged or diminished image.  In its July 1996 
rating decision, the RO stated that the evidence of record 
indicated that the veteran's visual acuity was, at that time, 
no worse than the corrected visual acuity shown before the 
procedure.   

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27 (2005).  

The assignment of a particular diagnostic code to evaluate a 
disability is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).   One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.   Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.   See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).   In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.   See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

As noted, the veteran's right eye is without light 
perception.  Thus, based on the medical evidence of record 
which clearly shows the veteran is totally blind in his right 
eye, the more appropriate diagnostic code under which to 
evaluate the veteran's disability is tantamount to that under 
"anatomical loss of one eye-" as in 38 C.F.R. § 4.84a, 
Diagnostic Code 6066.

In sum, all elements for an increased evaluation are 
reasonably established.  The Board finds, when resolving 
reasonable doubt in the veteran's favor, the condition has 
worsened as a result of Jackson VAMC treatment.  38 U.S.C.A. 
§ 5107(b).

In view of the favorable decision in this matter, further 
development of the claim or notification to the veteran is 
not warranted.  


ORDER

Entitlement to a 40 percent evaluation for blindness of the 
right eye is granted, subject to the statutes and regulations 
governing the payment of monetary awards.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


